                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA


IN THE MATTER OF                           )
                                                             5:20-MJ-1115-RN
                                                   Misc. No. _ _ _ _ _ __
THE EXTRADITION OF                         )
LISHA CHEVONNE MALMGREN                    )


                            COMPLAINT FOR ARREST
                       WITH A VIEW TOWARD EXTRADITION
                                 (18 U.S.C. § 3184)

       I, the undersigned Assistant United States Atto~ney, being duly sworn, state

on information and belief that the following is true and correct:

1.     In this matter, Lrepresent the United States in fulfilling its treaty obligation

to Sweden.

2.     There is an extradition treaty in force between the United States and

Sweden. 1

3.     Pursuant to the Treaty, the Government of Sweden has suhmitted a formal

request through diplomatic channels for the extradition of Lisha Chevonne

Malmgren ("Malmgren").


1   Convention on Extradition Between the United Staies of America and Sweden, U.S.-
  Swed., Oct. 24, 1961, 14 U.S.T. ' 1845; as amended by the Supplementary Convention on
                                                                   .   .

  Extradition Between the United States of America and the Kingdom of Sweden, U.S.-Swed.,
  Mar. 14, 1983, 35 U.S.T. 2501 (together, the ''bilateral extradition treaty"); and the
· InstrJment as contemplated by Article 3(2) of the Agreement on Extradition between the
  United States of America and the European Union signed 25 JunJ 2003, as to the
  application of the Convention on Extradition Between the United States of America and .
  Sweden signed 24 October 1961 and the Supplementary Convention on Extradition
  Between the United States of America and the Kingdom of Sweden signed 14 March 1983
  (the "Instrument") with Annex (the "Annex"), U.S.-Swed., Dec. 16, 2004, S. TREATY Doc.
  No. 109-14 (2006) (collectively, the "Treaty"). The Annex reflects the integrated text of the
  bilateral extradition treaty and the U.S.-EU Extradition Agreement.
                                               1


         Case 5:20-mj-01115-RN Document 1 Filed 01/30/20 Page 1 of 6
4.    According to the information the Government of Sweden has provided:

Malmgren committed child abduction, an offense under Swedish law prosecutable

pursuant to Chapter 7, Section 4, of the Swedish Penal Code. On June 1, 2018, the

Sodertorn District Court in S3weden issued an order to detain Malmgren based on

the following facts:

       a.       Malmgren, a United States and Swedish citizen, was married to Dick

                Malmgren (the "father") until they divorced in 2015. After they

                separated, they shared joint custody of a child (the "child"), who was
                     )




                born in 2009.

       b.       In June of 2017, Malmgren traveled with the child to the United

                States, with the father's consent. Malmgren and the child were

                supposed to return to Sweden on July 22, 2017, but they did not. On

                July 24, 2017, the father made a report of child abduction to Swedish

                authorities. 2

       c.       There is evidence that Malmgren does not intend to return to Sweden.

                The father stated that he receives Malmgren's mail, that she gets debt

                collection demands, and that personal effects are missing from her

                home .. The father also stated that while Malmgren and the child were

                in the United States, he had only sporadic contact with the child via



2Pursuant to a February 7, 2019, order of the UnitedStates District Court for the Eastern
District of North Carolina, the child eventually was returned to Sweden. See Malmgren v.
Malmgren, No. 5:18-cv-287-BO, Dkt. No. 37 (E.D.N.C. Feb. 7, 2019).


                                             2


            Case 5:20-mj-01115-RN Document 1 Filed 01/30/20 Page 2 of 6
             Skype.

      d,     On October 19, 2017, and June 1, 2018, the Sodertorn District Court

             issued orders for Malmgren's detention for this offense, which it

             characterized as a "gross" offense under Swedish law.

      e.     On February 20, 2018, the Sodertorn District Court awa~ded the father

             sole custody of the child., finding, among other things, that:

                   Lisha Malmgren has, through her behavior, grossly
                   violated her responsibilities as custodian. She has,
                   without the consent of [the father] (with whom she
                   had joint custody) torn [the child] away from her
                   accustomed environment and deprived her of the
                   possibility of good and close contact with her father.
                   The serious breach of parental responsibility which
                   Lisha Malmgren has thereby demonstrated gives
                   reason to strongly call into question her suitability
                   as a custodian . . ..

             Malmgren, No. 5:18-cv-287-BO, Dkt. No. 1-10. Malmgren appealed the

             judgment, but the appeal was denied on May 8, 2018. The Sodertorn

             District Court's ruling remains in force.

5.    On June 18, 2018, the father filed a petition in the United States District

Court for Eastern District of North Carolina, Western Division, seeking to

repatriate the child to Sweden under the Hague Convention on the CivilAspects_of

International Child Abduction (the "Hague Convention) and the International Child

Abduction Remedies Act, 22 U.S.C. §§ 9001 et seq. See Malmgren v. Malmgren, 747

F. App'x 945 (4th Cir. 2019), On July 11, 2018, the district court held a preliminary .

hearing on the father's petition and ordered Malmgren to, among other things,


                                           3


        Case 5:20-mj-01115-RN Document 1 Filed 01/30/20 Page 3 of 6
                               J




                      (
submit the child's passport to the court by July 16, 2018. On August 23, 2018, after ·

Malmgren failed to do so, the court held a show cause and evidentiary hearing. See

Malmgren, No. 5:18-cv-287-BO, Dkt. Nos. 17, 20, 22. On October 10, 2018, the

district court denied the father's petition, finding that :while he established aprima

facie case that Malmgren wrongfully removed or retained the child, Malmgren met

two defense requirements because (1) the father _had delayed unreasonably for more
                                                                 I




than one year (in fact, the father filed three days shy of one year); and
                                                                      \
(2) the child was well-settled in her new environment. See id., Dkt. No. 22 at 4-7.

On January 16, 2019, the Fourth Circuit reversed an<;l vacated, finding that because

the father had petitioned within a year, the court could not reach the equitable

question of whether the child was well-settled. See Malmgren, 747 F. App'x at 946.

Accordingly, on February 7, 2019, the district court vacated its 'October 2018 order,

granted the father's petition, and directed the child's prompt return to Sweden.

Malmgren, No. 5:18-cv-287-BO, Dkt. No. 37. Pursuant to that order, the child was

returned to Sweden.

6.    Malmgren may be found within the jurisdiction of the Court at 3658 Durwood

Lane, Raleigh, North Carolina. The United States Marshals Service has confirmed

Malmgren's presence at this address.

7.    Toni Heinemann, an attorney in the Office of the Legal Adviser of the

Department of State, has provided the Department of Justice with a declaration

that authenticates a copy of the diplomatic note by which the Government of

Sweden requested extradition, states that the Treaty covers the offense for which

                                           4


        Case 5:20-mj-01115-RN Document 1 Filed 01/30/20 Page 4 of 6
  the Government of Sweden requests extradition, and confirms that the documents

  supporting the request for extradition bear the certificate or seal of the Ministry of

  Justice, or Ministry or Department responsible for foreign affairs of Sweden in

  accordance with Article X(5) of the Annex so as to enable them to be received in

  evidence.

/ 8.        The declaration from the Department of State with its attachments,

  including a copy of the diplom:;itic note from the Government of Sweden, a copy of

  the Treaty, and the certified documents submitted in support of the request, ·

  (marked collectively as Government's Exhibit 1) are filed with this complaint and

  incorporated by reference herein.

  9.    Malmgren likely would flee if she learned of the existence of a warrant for her-

  arrest.



                         (remainder of page left intentionally blank)




                                              5


             Case 5:20-mj-01115-RN Document 1 Filed 01/30/20 Page 5 of 6
      WHEREFORE, the undersigned requests that a warrant for Malmgren's

arrest issue in accordance with the Treaty and 18 U.S.C. § 3184 so that Malmgren

may be arrested and brought before this Court "to the end that the evidence of

criminality may be heard and considered," and that this complaint and the warrant

be placed under the seal of the Court until such time as the warrant is executed .




                                       GABRIEL·;·~~
                                                   . ,. ./==::z~   ~-
                                             --=--                                   ,.
                                       Assis~ant United States Attorney




                                          6

                                                                      )
        Case 5:20-mj-01115-RN Document 1 Filed 01/30/20 Page 6 of 6
